REJOINDER
Claim 2 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4-7, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07 May 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

ALLOWABLE SUBJECT MATTER
Claims 2-8 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner's statement of the reasons for allowance:
The base claim is claim 2.

While Aoki (U.S. Pub. 2002/0013386) discloses a silicone-based pressure-sensitive adhesive composition which includes an MQ resin component (b) and a diorganosiloxane component (a) as well as a peroxide curing agent, and further notes the gel fraction and holding power of the resulting adhesive, the amount of MQ resin and diorganosiloxane components are outside of the claimed range.  Specifically, Aoki teaches that the mixture of the two components (a) and (b) is in the range of 80:20 to 20:80, see p. 2, [0022].  However, the claims require 100 parts by weight of peroxide-curable silicone and 2 to 9 parts by weight of an addition reaction-curable silicone rubber.
EP 0,529,841 describes moisture-curable pressure sensitive adhesive which employ an MQ resin and a polydiorganosiloxane gum in a ratio of 5:95 to 70:30, however the composition does not include any peroxide curing agent.  Furthermore, EP ‘841 does not specify the gel fraction or amount of peel in a 90° direction as recited in the amended claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Conclusion
	Claims 2-8 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1796